Citation Nr: 1611189	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  09-25 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to April 17, 2014, and to a rating in excess of 50 percent thereafter.
 
2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his mental health therapist


ATTORNEY FOR THE BOARD

R. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1973. 

 This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran's claims were remanded by the Board in August 2013.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a February 2016 informal hearing presentation (IHP), the Veteran's representative stated that, due to the lack of response from the Veteran, the Board was unable to request records from Oregon State Hospital and Pendleton Cottage psychiatric facilities.  This is not correct.  In September 2013 VA received copies of the Veteran's treatment records from both facilities.  

The Veteran's Virtual VA electronic file contains an October 15, 2013 entry that contains many psychiatric treatment records of the Veteran from Pendleton Cottages, dated from May 2010 to September 2013.  The July 2014 Supplemental Statement of the Case does not indicate that these pertinent psychiatric treatment records were reviewed.  The Veteran's claims must be remanded to the AOJ for issuance of an SSOC that includes review of these pertinent documents.  

The Board notes that the Veteran indicated on an August 2013 authorization form that he was last seen at Oregon State Hospital (OSH) in April 2010.  These OSH records had been previously obtained and considered by the RO.   

Subsequent to the July 2014 SSOC, and prior to certification of the appeal back to the Board, additional, more recent, VA treatment records were obtained which comment on the Veteran's psychiatric condition.  These new pertinent documents were entered into the Veteran's Virtual VA file on March 13, 2015.  The AOJ must consider and indicate review of these records in an SSOC.  

A July 20, 2015 entry in the Veteran's VBMS file contains a copy of an April 2015 report of the Veteran by a Psychiatric Security Review Board (PSRB).  The AOJ must consider and indicate review of this record in an SSOC.  

The July 2014 SSOC indicates that the Veteran's treatment records from Salem Vet Center, from March 2006 through May 2009 were received on March 28, 2014.  These records are not currently included in the Veteran's electronic folders.  On remand, copies of these documents should be placed in the Veteran's VBMS folder.  

The Veteran's updated VA treatment records should be obtained from the Portland and Walla Walla VA Medical Centers (VAMC) and placed in the Veteran's VBMS folder.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's updated VA treatment records from the Portland, Oregon VAMC and from the Walla Walla, Oregon VAMC.  All copies obtained should be associated with the Veteran's VBMS file.

2.  After obtaining the necessary authorization from the Veteran, request copies of the Veteran's medical records for Pendleton Cottage, dated from September 27, 2013 to present.  All records/responses received should be associated with the claims file.  

3.  Associate with the claims file the Salem Vet Center treatment records that are referenced in the "Evidence" section of the July 2014 SSOC.

4.  When the above actions have been accomplished, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The SSOC must show consideration of the Pendleton Cottage treatment records, the April 2015 report of the Veteran by a Psychiatric Security Review Board, and all other records not considered by the July 2014 SSOC.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




